Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 18 January 2022, has been entered and the Remarks therein, filed 10 June 2022, are fully considered here.

Status of Claims
	Claims 1 and 2 are pending.
	Claims 1 and 2 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 15/113,762, 07/22/2016, which is a 371 of PCT/JP2015/051787, 01/23/2015, and claims foreign priority to JP2014-010842, 01/23/2014, JP2014-123772, 06/16/2014, JP2014-174574, 08/28/20214, and JP2014-217761, 10/24/2014, and names the inventor or at least one joint inventor named in the prior application. (The specification filed with instant application 16/662,944 appears to set forth at least a portion of the earlier disclosure, 15/113,762, that is germane to the invention as claimed. In addition, the instant application appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application (MPEP 201.06).) In addition, the patent (No. 10,487,308 B2) issued from parent application 15/113,762 was published on the same day or after the filing date of the instant application. Applicant designates the instant application a “DIV" of 15/113,762; the claims do result from a Restriction/Election requirement made in parent application 15/113,762. Accordingly, this application constitutes a divisional.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
It is noted that the Certified Copies of the Foreign Priority Documents were received with Application No. 15/113,762. 
Claims 1 and 2 have the effective filing date of 23 January 2014.

Specification
The objection to the disclosure, with regard to the Abstract containing typographical/grammatical errors, in the Non-Final Office Action mailed 18 January 2022, is withdrawn in view of Applicants' amendment received 10 June 2022, in which Applicant filed a replacement abstract.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by Hassanzadeh et al. ((2013 Sept. 14) J. Mater. Chem. B 1: 4217-4224).
[Hassanzadeh et al. cited in the Non-Final Office Action mailed 18 January 2022.]

Hassanzadeh et al. addresses the limitations of claim 1.
Regarding claim 1, Hassanzadeh et al. discloses the fabrication of self-assembled chitin nanofiber micropatterned substrates for tissue engineering (pg. 4218, column 1, lines 5-9). Supported and free-standing chitin substrates were fabricated (pg. 4218, column 2, lines 2-5). Free-standing substrates were robust and could easily be lifted out from molds with a pair of lab tweezers. Free-standing substrates were easy to handle and stable in cell culture media for extended periods of time. The microfabricated substrates exhibited the desired 3D microstructure (Fig. 2) (pg. 4220, column 1, lines 7-13; pg. 4219, Fig. 2). The NIH-3T3-seeded free-standing films were sturdy and easy to manipulate, as well as flexible (pg. 4222, column 2, para. 1). The cell-seeded chitin substrates produced more complex 3D structures. The free-standing chitin substrates covered with aligned fibroblasts with tunable and superior mechanical properties could make a very promising candidate to form 3D functional tissue (pg. 4223, column 1, last 9 lines [Claim 1- A liquid composition comprising: (1) a culture medium; (2) an adherent cell; and (3) a chitin nanofiber, wherein the chitin nanofiber is dispersed in the culture medium and forms a three-dimensional network in the culture medium]).

That is, a liquid composition comprising the combination of the free-standing chitin nanofibers, a cell culture medium, and adherent cells (i.e., the NIH-3T3 fibroblast cells), as described by Hassanzadeh et al., would result in a liquid composition containing all three substances which could be then be placed into any type of culturing vehicle. On the other hand, Hassanzadeh et al. describes cell culture preparation as follows: A cell suspension containing 1000 cells per 500 µl of medium was then added to each sample for further testing (pg. 4218, column 2, para. 3), the “sample” being a chitin nanofiber sample. Again, the combination of these three substances would produce a liquid composition containing all three substances.

It is noted that the following phrase in claim 1 “…wherein the adherent cell is dispersed in the culture medium while spreading three-dimensionally in the state of being attached to the chitin nanofiber” is considered to be a functional limitation that (inherently) results from combining the reagents cited in the claimed liquid composition. It is well known that claim scope is not limited by claim language that does not limit a claim to a particular structure (MPEP 2111.04). In addition, the phrase only states a problem solved or a result obtained (MPEP 2173.05 (g)).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. §103 as being unpatentable over Hassanzadeh et al. ((2013) J. Mater. Chem. B 1: 4217-4224).

	Claim 1 is addressed by Hassanzadeh et al. in the 35 USC 102(a)(1) rejection above.

	Hassanzadeh et al. does not specifically show: 1) the liquid composition has a chitin nanofiber content of 0.001 % (weight/volume) to 0.1 % (weight/volume) [Claim 2].

	Regarding claim 2, Hassanzadeh et al. shows that for supported micropatterned and control substrates, a chitin solution of 0.1% w/w was used. Free-standing chitin substrates were fabricated with a 0.2% w/w chitin solution (pg. 4218, column 2, lines 2-5).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the liquid composition, comprising chitin nanofibers, as shown by Hassanzadeh et al., by producing said composition with chitin nanofibers at a content of 0.001% w/v to 0.1% w/v [Claim 2], with a reasonable expectation of success. Hassanzadeh et al. teaches that the concentration of chitin is solution is related, in part, to its handling ability, and determines the concentration in weight/weight (w/w) percentage units (i.e., 0.1% and 0.2%). For example, Hassanzadeh et al. teaches that solutions of higher concentrations [of chitin] resulted in thicker films that were easier to handle (pg. 4218, column 2, lines 5-6) (MPEP 2143 (I)(G). Therefore, one of ordinary skill in the art would have used routine optimization, barring a showing of criticality for the specific limitation, to have determined the concentration of chitin (on a w/v or a w/w basis) to be incorporated into the liquid composition in order to optimize the composition’s properties for a specific application or intended use (MPEP 2144.05 (II)(A) and (III)(A)).
One of ordinary skill in the art would have been motivated to have made that modification, because, in view of Hassanzadeh et al. above, one of ordinary skill in the art would have been motivated to have prepared a liquid composition with optimal properties for its use in a specific application.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The provisional rejection of Claims 1 and 2 on the ground of nonstatutory double patenting, as being unpatentable over claims 1-16 of copending Application No. 16/091,335, in the Non-Final Office Action mailed 18 January 2022, is withdrawn in view of the abandonment of Application No. 16/091,335 mailed 28 June 2022.
  
Response to Arguments
Applicant’s arguments, pp. 5-9, filed 10 June 2022, with respect to the 35 U.S.C. §102(a)(1) rejection, and the prior art cited in the 35 U.S.C. §103 rejection, have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 5, para. 4 thru pg. 7, para. 2), with regard to the 102 rejection, that Claim 1, upon which claim 2 is dependent, has been amended to recite that the adherent cell is dispersed in the culture medium while spreading three dimensionally in the state of being attached to the chitin nanofiber. Thus, each of the pending claims requires that the chitin nanofibers and the adherent cells are dispersed in the liquid composition of the present invention. Applicant has unexpectedly discovered that, since the cells and/or tissues are efficiently proliferated using the presently claimed liquid composition, the liquid composition is more suitable as a culture medium. Hassanzadeh et al. does not disclose a culture medium liquid composition comprising chitin nanofibers and adherent cells, wherein the chitin nanofibers and the adherent cells are dispersed in the liquid composition. Rather, Hassanzadeh et al. discloses a chitin nanofiber micro patterned flexible substrate for tissue engineering, which substrate is in the form of cell sheets. Thus, the chitin nanofiber micropatterned flexible substrate for tissue engineering, disclosed by Hassanzadeh et al., is in the form of an ultra thin sheet. Indeed, FIGs. 1 and 5 clearly show that the chitin nanofiber micropatterned flexible substrate, disclosed by Hassanzadeh et al., is in the form of a sheet, i.e., not dispersed in the liquid composition.
However, in response to Applicant, the cell sheet, shown by Hassanzadeh et al., represents a three-dimensional chitin network, which is a substrate for adherent NIH-3T3 fibroblast cells, suspended or dispersed in the cell culture medium. In addition, Applicant does not show working examples which compare the proliferation of cells on chitin nanofibers compared to other dispersible (fiber) substrates so as to demonstrate that the claimed liquid composition is more efficient at proliferating cells than another type of cell substrate.

2. Applicant remarks (pg. 8, para. 1-3 thru pg. 9, para. 1), with regard to the 103 rejection, that Applicant addresses and traverses the obviousness rejection over Hassanzadeh et al. for the same reasons discussed above with respect to the anticipation rejection, as well as the additional reasons set forth below. Hassanzadeh et al. does not disclose a culture medium liquid composition comprising chitin nanofibers and adherent cells, wherein the chitin nanofibers and the adherent cells are dispersed in the liquid composition. Rather, Hassanzadeh et al. discloses a chitin nanofiber micropatterned flexible substrate for tissue engineering, which substrate is in the form of cell sheets. However, Hassanzadeh et al. discloses that the chitin nanofiber micropatterned flexible substrate did not efficiently promote cell proliferation. Hassanzadeh et al. discloses that the NIH-3T3 cells did not proliferate until day 5 of culture compared to day 1, and that there was no significant difference in cell proliferation on the different micropatterned samples relative to the control.
However, in response to Applicant, Applicant has misinterpreted the statement of Hassanzadeh et al. Applicant identifies the statement as: “NIH-3T3 fibroblast cells proliferated at day 5 of culture compared to day 1, indicating that the chitin substrates were non-cytotoxic. In addition, there was no significant difference in cell proliferation on different micropatterned samples (G1 and G2) compared to the control substrate (Fig. 4i).” This statement is interpreted to mean that proliferation was equivalently observed at days 1 and 5 of culture. In addition, data showed that the variously-micropatterned samples formed by the chitin nanofibers did not change (i.e., decrease) in proliferation capability compared to a substrate without micropatterns. Therefore, the data show that adherent cells could be efficiently propagated on the micropatterned nanofiber substrates.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651          

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631